Citation Nr: 1214181	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  05-39 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of testicular cancer. 

2.  Entitlement to service connection for erectile dysfunction and sterility. 

3.  Entitlement to service connection for benign prostatic hypertrophy. 

4.  Entitlement to service connection for neuropathy. 

5.  Entitlement to service connection for varicose veins. 

6.  Entitlement to service connection for a right hip disability. 

7.  Entitlement to service connection for hypoglycemia, claimed as diabetes mellitus. 

8.   Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), anxiety and depression, including as secondary to service-connected disability.

9.  Entitlement to service connection for a right knee disability. 

10.  Entitlement to service connection for hypertension. 

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) prior to May 13, 2011.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Esquire


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969 including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2004.  In April 2009, the Board issued a decision remanding 12 issues to the RO for additional action.  

The Board's April 2009 decision directed that the claim of service connection for anxiety and depression be adjudicated by the RO as it was separate from the claim for PTSD and had not yet been addressed by the RO.  Thereafter, the United States Court of Appeals for Veterans Claims (the Court) found that a claim for service connection for PTSD encompasses all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO denied the claim of service connection for anxiety and depression in September 2011.  In written argument received at the Board in January 2012, the Veteran's attorney indicated that the Veteran appeals this decision and urges that the psychiatric disabilities should be adjudicated together as they are inextricably intertwined.  He also advances the Veteran's theory that he has psychiatric disability due to service-connected disabilities.  The Board has accordingly characterized issue 8 as reflected on the title page.

The Board's 2009 decision remanded the issue of service connection for heart disease.  In June 2011, the RO granted service connection for coronary artery disease associated with herbicide exposure and granted a 30 percent rating effective from March 24, 2004, the date of claim.  As such, the issue is no longer on appeal.  

In October 2011, the RO issued a rating decision granting service connection for Parkinson's disease with functional impairment of left and right lower extremities, rated as 100 percent disabling from May 13, 2011.  The RO also granted service connection for multiple disabilities related to Parkinson's disease, including stooped posture with functional impairment of the right and left upper extremities, as well as special monthly compensation based on loss of use of lower extremities.  

The issues of entitlement to service connection for acquired psychiatric disability, hypertension and TDIU prior to May 13, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's testicular cancer developed more than one year following his discharge from service and there are no current residuals that are etiologically related to active service. 

2.  The Veteran's erectile dysfunction and sterility are not etiologically related to active service. 

3.  The Veteran's benign prostatic hypertrophy is not etiologically related to active service.

4.  There is no neuropathy present that has not been attributed to service-connected Parkinson's disease.  

5.  The Veteran's varicose veins are not etiologically related to active service. 

6.  The Veteran's right hip disability developed more than one year following his discharge from service and is not etiologically related to active service. 

7.  The Veteran's hypoglycemia is not etiologically related to active service; there is no diagnosis of diabetes mellitus. 

8.  The Veteran's right knee disability developed more than one year following his discharge from service and is not etiologically related to active service. 


CONCLUSIONS OF LAW

1.  Testicular cancer and residuals thereof were not incurred in or aggravated by active service, and the incurrence or aggravation of such disability during service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Erectile dysfunction and sterility were not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Benign prostatic hypertrophy was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Neuropathy was not incurred in or aggravated by active service, and the incurrence or aggravation of acute or subacute peripheral neuropathy during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  Varicose veins were not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  Right hip disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the right hip during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  Hypoglycemia was not incurred in or aggravated by active service, and the incurrence or aggravation of diabetes mellitus during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

8.  Right knee disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the right knee during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for multiple disabilities.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA letters were provided to the Veteran in June 2004 and April 2006.  Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claim, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that service treatment records (STRs), Social Security Administration (SSA) disability records, and VA and private medical records have been associated with the claims folders.  

The Board also finds that no additional development, as for medical opinions or examinations is necessary.  In Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, the Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a claimant establish that he or she has suffered an event, injury, or disease in service in order to trigger VA's obligation to provide a VA medical examination or obtain a medical opinion.  As explained in further detail below, while the Veteran's service treatment records do not document complaints for the claimed disabilities and to the extent that there is current disability, no competent evidence links it to service.  Under these circumstances, a medical opinion is not necessary to decide this claim, as such opinion could not establish related disease or injury in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required to accept a medical opinion that is based on the appellant's recitation of medical history).  Evidentiary development in this matter is complete to the extent possible.  The Veteran has not identified any other pertinent evidence that remains outstanding.  The Veteran was advised of his right to a hearing before the Board, and he initially requested a hearing.  The Veteran then cancelled the hearing.  VA's duty to assist is met.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Principles 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, malignant tumors, and diabetes mellitus, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Type II diabetes) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313. 

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran served in Vietnam during his period of service and is presumed to have been exposed to herbicides such as Agent Orange.  

A.  Testicular Cancer Residuals; Erectile Dysfunction and Sterility; and Benign Prostate Hypertrophy

Service treatment records (STRs) are negative for any mention of testicular cancer, erectile dysfunction and sterility or benign prostate hypertrophy.  

The record reflects that the Veteran was initially diagnosed with testicular cancer in 1982, approximately 13 years following separation from service.  A discharge summary from Memorial Hospital reflects that he was diagnosed with right testicular seminoma in March 1982 and he underwent surgery in May 1982.  He was discharged from the hospital in June 1982 in stable condition with a discharge diagnosis of stage I, mixed germ cell carcinoma of the right testicle, status post right inguinal orichectomy.  

In a July 1996 urology consultation, he denied kidney, bladder or genital problems and noted he was sexually satisfied.  In July 1998, he was evaluated for pain with noted previous removal of testicle for tumor.  CT scan of the abdomen showed post surgical change in the retroperitoneum with otherwise normal abdomen and no evidence to suggest a metastatic lesion.  CT of the pelvis showed normal bladder and prostate with no evidence of ascites or adenopathy.  

Benign prostate hypertrophy is initially noted in September 2002, over 30 years following service discharge.  A urological evaluation report dated in June 2003 notes that the Veteran was fine following his 1982 surgery until 2000.  At that time, he began having urinary voiding difficulties.  It was noted that he underwent a transurethral needle ablation (TUNA) procedure in 2000 with subsequent infection problems.  He reported that he was having intermittent problems with urination and nocturia.  He reported that he tested low on testosterone, was placed on testosterone and became irritable.  He reported sufficient erections for intercourse and good libido.  He reported no gross hematuria or stones.  Past medical problems noted included hypoglycemia, testicular cancer and some type of heart problems.  Review of systems included joint pain, muscle cramps, varicose veins, nervousness and hypoglycemia.  Physical examination included small residual prostate.  The impression was resolved E. Coli urinary tract infection with history very suspicious for chronic bacterial prostatitis, subglandular meatus, possible meatus narrowing, redundant prepuce and BPH status post TUNA.  PSA rate was reported in August 2003 as within normal range.  VA Medical Center, Tampa, treatment records show that in April 2004, he was complaining of erectile dysfunction (ED).  

Treatment records from the Veteran's private doctor, L.D.C., M.D., dated from December 1999 through 2003 reflect that he was followed at that practice for multiple complaints.  A history of testicular cancer, BPH and ED continue to be noted in the Veteran's ongoing treatment records.  

Social Security Administration (SSA) records reflect that the Veteran was deemed disabled effective in July 2003 based on hypertension, coronary artery disease, varicose veins, benign prostate hypertrophy, chondromalacia, and mental health problems.  

To the extent that he urges that these claims should be allowed under 38 C.F.R. § 3.309 (e), the Board initially notes that there is no presumption for testicular cancer, BPH, or ED.  

As to testicular cancer residuals, there is no evidence of this disability in the Veteran's STRs, and there is no medical evidence suggesting that the Veteran's testicular cancer was present until 1982, many years after service, or that his current residuals, to include removal of his testicle, are etiologically related to service.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim.  Specifically, while the record clearly shows postservice treatment for testicular cancer and current residuals associated with the removal of his testicle, there is no competent evidence linking these conditions to service. .  

As to BPH, there is no evidence of this disability in the Veteran's STRs, and there is no evidence suggesting that it was present until many years after service, in approximately 2002, or that it is etiologically related to service.  Furthermore, no health care provider has suggested that BPH is causally related to service.  

As to erectile dysfunction and sterility, there is no evidence of this disability in the Veteran's STRs, and there is no medical evidence suggesting that erectile dysfunction was present until 2004, many years after service, or that it is etiologically related to service.  There is no documentation of sterility.  The Veteran denied that he had ED in the September 2002 urology evaluation.  No health care provider has suggested that his ED is causally related to service.  

The Board recognizes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's and other individuals correspondence to VA in which it is alleged that he has these disabilities due to service. 

The Veteran and his wife are competent, as laypersons, to report on that as to which they have personal knowledge, such as the existence of pain and other symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2). But as a layperson, without the appropriate medical training and expertise, neither the Veteran nor his wife are competent to provide a probative (persuasive) opinion on a medical matter such as the etiology of any current testicular cancer or residual thereof; BPH; or ED.  Since neither the Veteran nor his wife are competent to provide probative evidence in this regard, the statements of the Veteran and his wife contenting that his claimed disabilities are etiologically related to in-service herbicide exposure are not competent.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The record unequivocally contains no competent medical evidence relating testicular cancer, BPH, or ED to service.  

With respect a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to his assertions that he has had symptoms of these disabilities since service.  To reiterate there is no evidence of any testicular complaints during service or until his diagnosis of testicular cancer in the early 1980s.  Likewise, the Board reiterates that he denied having any ED symptoms in a 2002 urology evaluation and reported sexual satisfaction in 1996.  Furthermore, the July 1996 urology consultation reflecting that the Veteran denied any genitourinary complaints and had sexual satisfaction are in conflict with his more current assertions that his current symptoms associated with his BPH and ED have continued since service.  The Board places greater probative weight on the history reported in July 1996 as such history was obtained in conjunction with treatment versus in connection with a pending claim for compensation benefits.  Furthermore, the history reported in July 1996 is consistent with the Veteran's documented postservice treatment records which do not reflect complaints, treatment, or diagnosis of BPH and/or ED for many years following service discharge.  

Accordingly, service connection is not warranted for the claimed disabilities.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.

B.  Neuropathy

STR's contain no complaints or findings of neuropathy.  In a July 1996 urology consultation, he denied a history of neurology symptoms to include paralysis or weakness.  A private cardiology report dated in September 2003 includes a review of systems in which the Veteran denied a history of neuromuscular problems to include anesthesia, paresthesias, arthralgias or myalgias.  He also denied a history of nervousness or syncope, vertigo or weakness.  

VA treatment records dated in early 2011 show that the Veteran was hospitalized for what was eventually diagnosed as Atypical Parkinson's disease.  These notes indicate that an April 2011 EMG found essentially normal study with no evidence of generalized peripheral polyneuropathy.  

To the extent that he urges that his claim should be allowed under 38 C.F.R. § 3.309 (e), the Board initially notes that there is no presumption for this disability under that regulation.  

The Board finds that the preponderance of the evidence is against this claim.  While it is undisputed that the Veteran suffers from documented neurological problems, these have been associated with his service-connected Parkinson's disease.  EMG testing in 2011 indicates that there is no other neurological problem.  In 2003, he denied a history of neuromuscular problems.  Thus, aside from Parkinson's and its complications, there has been no neurological disability during the pendency of this claim.  The medical evidence fails to show that at any time during the pendency of this claim the Veteran has had neurological disability other than Parkinson's.  The existence of a current neurologically disability, other than his service connected Parkinson's, is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110(2011).  Here, no current disability has been show during the pendency of the claim.  See McLain v. Nicholson, 21 Vet. App. at 321.  

The Board has carefully considered the Veteran's and other individuals correspondence to VA in which it is alleged that he has neuropathy due to service.  However, as a layperson, neither he nor his wife is competent to attribute his symptoms to an actual disorder or disability.  

Additionally, the Board does not find the Veteran to be credible with regard to his assertions that he has had symptoms of neuropathy since service.  The Board reiterates that he denied having any neuromuscular symptoms in a 2003 medical evaluation and denied paralysis or weakness in 1996.  

Accordingly, service connection is not warranted for neuropathy.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

C.  Varicose veins

STR's reflect no findings of varicose veins.  SSA records reflect that the Veteran has varicose veins with stasis dermatitis.  The SSA medical records include a VA health summary noting varicose veins of the lower extremities with inflammation in October 2004.  Additional later-dated treatment records note varicose veins of the lower extremities.  

To the extent that he urges that his claim should be allowed under 38 C.F.R. § 3.309 (e), there is no presumption for this disability.  

Thus, the record reflects that the Veteran currently has a diagnosis of varicose veins which was first noted many years after service.  No health care provider has indicated that the condition is due to service.  To the extent that the Veteran urges that the disability was caused by service, the Board reiterates that he is not competent to attribute his symptoms to an actual disorder or disability.  To the extent that the Veteran is asserting that he has had this disability since service, the Board does not find the Veteran to be credible.  The Board notes that the record is negative for complaints of this problem in the 1969 separation examination report as well as in multiple treatment records created prior to 2004.  

Accordingly, service connection is not warranted for varicose veins.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

D.  Right hip and knee disability

STR's show no chronic complaints of right hip or knee disability.  The separation physician examination shows normal musculoskeletal system.  Nevertheless, the Veteran feels he developed these disabilities due to the rigors of boot camp.  

Private treatment records dated in December 1999 show complaints of right knee pain.  X-rays disclosed early degenerative changes of the right knee, possible small joint effusion and cortical discontinuity of one of the femoral condyles that could be an artifact.  

VAMC Tampa treatment records show that the Veteran established care in 2004.  He reported a history of myocardial infarction in July 2003, stent placement, hypertension, hyperlipidemia, and pre diabetic.  He reported being unable to walk long distances due to right knee and hip problems.  He used a cane and a brace to walk.  An orthopedic consultation in February 2004 revealed the right hip pain was reportedly present for three months and the knee pain for 10 years.  X-rays showed the right hip and knee were within normal limits.  The diagnosis was chondromalacia patella, right and trochanteric bursitis.  He was instructed in wearing his knee brace, as he was wearing it improperly.  Additional later-dated treatment records note complaints related to right hip and knee arthritis.  

To the extent that he urges that his claims should be allowed under 38 C.F.R. § 3.309 (e), there is no presumption for these disabilities.  

A disability of the right knee or hip was not present in service or for many years following service as documented in the record.  There is no competent evidence of right knee or hip disability in service nor is there any competent evidence of a nexus between current right knee or hip disability and service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, there is no evidence to support the Veteran's contentions of a connection.  

In this case the preponderance of the evidence is against a finding that there is a causal relationship between the Veteran's current right knee and hip disability and his active service.  

As to the lay complaints, these essentially indicate that he has the alleged disabilities and has had them during the claim.  As noted previously, the Veteran is not competent to attribute his symptoms to an actual disorder or disability.  

Additionally, to the extent that he is alleging continuity of symptomatology, the Board does not find the Veteran to be credible with regard to claim that in-service injury to his right knee and hip resulted in continuous pain since service.  This current history of continuous treatment since service is inconsistent with the Veteran's postservice treatment records.  In this regard, the Board notes that the Veteran reported in 2004 that the knee pain had been present for 10 years and the hip pain had been present for three months.  This history places an onset of symptoms well after service discharge.  The Board places greater probability weight on the history reported in 2004 as this history is consistent with the evidence of record which does not reflect in-service treatment for the claimed disabilities or treatment for many years after service.  

Accordingly, service connection is not warranted for the claimed disabilities.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claims.


E.  Hypoglycemia, claimed as diabetes mellitus

STR's show no findings of hypoglycemia or diabetes.  In a July 1996 urology consultation, he denied a history of diabetes.  Urinalysis at separation was negative for albumin and sugar.  The Veteran reported a history of hypoglycemia in an October 2000 hospital admission for syncope and vomiting.  The episode was considered likely vasovagal syncopal episode, rule out hypoglycemic episode.  An EEG was ordered to rule out any seizure disorder.  A VA treatment report dated in July 2003, reflect a history of being pre diabetic.  

Subsequent VA and private treatment records reflect the Veteran's complaint that he has difficulty controlling his blood sugar.  They contain findings of hypoglycemia but no diagnosis of diabetes.  

The preponderance of the evidence is against this claim.  The Board notes that the Veteran is not diagnosed with diabetes, despite extensive medical treatment and evaluation for other disabilities.  Thus, service connection for diabetes mellitus is not warranted on any basis.  To the extent that he urges that his claim for hypoglycemia should be allowed under 38 C.F.R. § 3.309 (e), there is no presumption for this disability.  The record does reflect hypoglycemia as an ongoing medical problem during the pendency of this claim.  However, this was not present in service or many years following service as documented in the record.  There is no competent evidence of hypoglycemia in service nor is there any competent evidence of a nexus between the current finding and service.  In fact, there is affirmative evidence that there was no blood sugar problem at service separation.  Here, there is no evidence to support the Veteran's contentions of a connection.  

In this case the preponderance of the evidence is against a finding that there is a causal relationship between the Veteran's current hypoglycemia and his active service.  

As to the lay complaints, these essentially indicate that he has the alleged disability and that it is due to service.  As noted previously, the Veteran is not competent to attribute his symptoms to an actual disorder or disability.  To the extent that he is urging continuity of symptomatology, the Board finds his complaints are outweighed by the medical evidence showing no hypoglycemia until many years following service.  

Accordingly, service connection is not warranted for the claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for residuals of testicular cancer is denied. 

Service connection for erectile dysfunction and sterility is denied. 

Service connection for benign prostatic hypertrophy is denied. 

Service connection for neuropathy is denied. 

Service connection for varicose veins is denied. 

Service connection for a right hip disability is denied. 

Service connection for hypoglycemia, claimed as diabetes mellitus, is denied. 

Service connection for a right knee disability is denied.


REMAND

The Board remanded this claim in April 2009 in part to have the Veteran undergo examination for his claim of service connection for hypertension.  He failed to appear for the examinations.  However, it appears that the Veteran was unable to report for at least one of the scheduled examinations because he was hospitalized at a nursing facility for service-connected Parkinson's Disease and the reported history strongly suggests that he was bedridden when an earlier examination was scheduled.  Under the circumstances, the Board finds that an attempt should be made to schedule the Veteran for an additional examination.  If the Veteran is an inpatient at a VA facility, an examination should be performed at the facility, if at all possible.  If that is not feasible due to the Veteran's medical status, it is requested that an appropriate examiner review the file and offer an opinion.

As to the claim for acquired psychiatric disability, the Veteran's attorney has indicated that the Veteran's psychiatric disability is secondary to service-connected disabilities.  A claim for service connection for adjustment disorder with anxiety and depression was denied by the RO in September 2011.  The Veteran's attorney, in January 2012 written argument before the Board, indicates that the Veteran disagreed with that decision in November 2011.  

As noted, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran argues, through his attorney, that he has psychiatric disability due to service-connected heart disease.  The September 2011 VA examination did not address whether any current psychiatric disability was secondary to service-connected disability.   

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Finally, an appellate decision on TDIU prior to May 13, 2011, must be deferred pending resolution of the service connection issues, as that could potentially affect the outcome of the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine whether he has hypertension which is etiologically related to the blood pressure of 146/100 reported in March 1968, with an impression of hypertension noted at the time.  The claims folder and a copy of this REMAND must be made available to the examiner for review.  

It is essential that the examiner provides a complete rationale for any opinion provided.  It would be helpful if the physician would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Alternatively, if examination is deemed not feasible due to the Veteran's health, it is requested that a suitable health care provider review the claims and render the above-requested opinion.

2.  The examiner who performed the September 2011 psychiatric examination, or a suitable substitute, should be asked to review the claims folder and determine whether it is at least as likely as not that the Veteran has a psychiatric disability secondary to any of his service-connected disabilities.  The examiner should address whether there has been additional disability resulting from the aggravation of a nonservice-connected psychiatric disability by a service-connected disability.

3.  Then, the RO or the AMC should adjudicate the issues of entitlement to service connection for psychiatric disability, to include PTSD anxiety and depression, including as secondary to service-connected disability, entitlement to service connection for hypertension and TDIU prior to May 13, 2011.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


